DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed October 1, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-8, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo et al.(US 20170309871 A1)  hereinafter Jo.
Regarding claim 1, Jo discloses an electrode assembly (100), comprising a first electrode sheet (20), a second electrode sheet (30), and a separator (40) disposed there between [0059-0060], wherein the first electrode sheet and the second electrode sheet are wound or stacked to form the electrode assembly (electrode assembly repeatedly stacked [Abstract]), 
	the electrode assembly comprises a first end portion provided with a tab, (positive electrode tabs and the negative electrode tabs (21, 31) may be formed to converge in a same direction [0015, 0037, FIG. 5])
	a second end portion arranged opposite to the first end portion [FIG. 5], 
first main plane, a second main plane arranged opposite to the first main plane [FIG. 5], 
	and a binding layer comprising: 
a first area arranged at the first end portion, and a second area arranged at the first main plane, wherein the first area is connected to the second area [FIG. 5].
	

    PNG
    media_image1.png
    391
    491
    media_image1.png
    Greyscale

				(Jo, FIG. 5 modified)
	Regarding claim 2, Jo discloses a part of the first area is arranged at the separator or the first electrode sheet (a positive electrode plate, a separator, and a negative electrode plate converge in a predetermined direction [0036, FIG. 5]).

	Regarding claim 3, Jo discloses first area extends from the first electrode sheet or the separator (a positive electrode plate, a separator, and a negative electrode plate. Each unit cell has a positive electrode tab 21 and a negative electrode tab 31, and the positive electrode tabs 21 and the negative electrode tabs 31 converge in a predetermined direction and are respectively joined to a positive electrode lead 25 [0036, FIG. 1]).

    PNG
    media_image2.png
    163
    108
    media_image2.png
    Greyscale

(Jo, FIG. 1 modified)
	Regarding claim 4, Jo discloses the first area is provided with a through hole, and the tab passes through the through hole (The pouch case 10 includes the upper case 11 and the lower case 12. The lower case has a groove corresponding to the shape of the lower part of the electrode assembly so that the lower part of the electrode assembly is seated in the groove. Also, the upper case has a groove corresponding to the shape of the upper part of the electrode assembly so that the upper part of the electrode assembly is seated in the groove. [0078] When the electrode assembly is seated in the groove of the lower case, the upper part of the electrode assembly is [0079, FIG. 1] In this manner a through-hole is created in pouch case 10 which tab 21, 31 passes through the through –hole.

    PNG
    media_image3.png
    481
    500
    media_image3.png
    Greyscale

(Jo, FIG. 1)
	



5, Jo discloses the first area and the second area partially overlap [FIG. 5]    

    PNG
    media_image4.png
    345
    407
    media_image4.png
    Greyscale

				(Jo, FIG. 5 modified)
	Regarding claim 6, Jo discloses the first area comprises a first binding unit and a second binding unit (tape 50 [FIG. 5 above]), and the first binding unit and the second binding unit are respectively connected to the second area (the tape 50 may be attached to surround the entire outer peripheral surface of the electrode assembly [0047, FIG. 10b]). Thereby connecting first and second binding units to the first area to the second area.

    PNG
    media_image5.png
    220
    332
    media_image5.png
    Greyscale

(Jo, FIG. 10b)
7, Jo discloses a first surface of the first area close to the electrode assembly is provided with a first adhesive layer [FIG.5].

    PNG
    media_image6.png
    343
    515
    media_image6.png
    Greyscale

(Jo, FIG. 5 modified)
	Regarding claim 8, Jo discloses a first surface of the second area close to the electrode assembly is provided with a second adhesive layer (tape 50 may be attached to the end part of the electrode assembly 100  extending on the front surface may be 1 to 50% of the length of the electrode assembly [0046, FIG. 5 above]).

	Regarding claim 14, Jo discloses a battery, comprising [Abstract]:
 an electrode assembly (100), comprising a first electrode sheet (20), a second electrode sheet (30), and a separator (40) disposed there between [0059-0060], wherein the first electrode sheet and the second electrode sheet are wound or stacked to form the electrode assembly (electrode assembly repeatedly stacked [Abstract]), 
 (21, 31) [0015, 0037, FIG. 5])
	a second end portion arranged opposite to the first end portion [FIG. 5], 
first main plane, a second main plane arranged opposite to the first main plane [FIG. 5], 
	and a binding layer comprising: 
a first area arranged at the first end portion, and a second area arranged at the first main plane, wherein the first area is connected to the second area [FIG. 5].
and a casing accommodating the electrode assembly (the pouch-type secondary battery includes a pouch case 11, 12 and an electrode assembly 100 as a basic structure [0036, FIG. 1]).

	Regarding claim 15, Jo discloses a part of the first area is arranged at the separator or the first electrode sheet (a positive electrode plate, a separator, and a negative electrode plate converge in a predetermined direction [0036, FIG. 5]).

	Regarding claim 16, Jo discloses first area extends from the first electrode sheet or the separator (a positive electrode plate, a separator, and a negative electrode plate. Each unit cell has a positive electrode tab 21 and a negative electrode tab 31, and the positive electrode tabs 21 and the negative electrode tabs 31 converge in a predetermined direction and are respectively joined to a positive electrode lead 25 [0036, FIG. 1]).

    PNG
    media_image2.png
    163
    108
    media_image2.png
    Greyscale

					(Jo, FIG. 1 modified)
	Regarding claim 17, Jo discloses the first area is provided with a through hole, and the tab passes through the through hole (The pouch case 10 includes the upper case 11 and the lower case 12. The lower case has a groove corresponding to the shape of the lower part of the electrode assembly so that the lower part of the electrode assembly is seated in the groove. Also, the upper case has a groove corresponding to the shape of the upper part of the electrode assembly so that the upper part of the electrode assembly is seated in the groove. [0078] When the electrode assembly is seated in the groove of the lower case, the upper part of the electrode assembly is covered with the upper case and the circumferential part of the lower case and the upper case is sealed through a heat sealing process). [0079, FIG. 1] In this manner a through-hole is created in pouch case 10 which tab 21, 31 passes through the through –hole.

    PNG
    media_image3.png
    481
    500
    media_image3.png
    Greyscale

(Jo, FIG. 1)
	Regarding claim 18, Jo discloses the first area and the second area partially overlap [FIG. 5]    

    PNG
    media_image4.png
    345
    407
    media_image4.png
    Greyscale

				(Jo, FIG. 5 modified)
	Regarding claim 19, Jo discloses Regarding claim 6, Jo discloses the first area comprises a first binding unit and a second binding unit (tape 50 [FIG. 5 above]), and the first binding unit and the second binding unit are respectively connected to the second area (the tape 50 may be attached to surround the entire outer peripheral surface of the electrode assembly [0047, FIG. 10b]). Thereby connecting first and second binding units to the first area to the second area.

    PNG
    media_image5.png
    220
    332
    media_image5.png
    Greyscale

(Jo, FIG. 10b)
	Regarding claim 20, Jo discloses a first surface of the first area close to the electrode assembly is provided with a first adhesive layer [FIG.5].

    PNG
    media_image6.png
    343
    515
    media_image6.png
    Greyscale

(Jo, FIG. 5 modified)


	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 20170309871A1) hereinafter Jo, in view of Kawate et al. (US 20180269523 A1) hereinafter Kawate.
Regarding claim 9, 10 and 11, Jo discloses a stacked electrode assembly, however is silent on a binding layer further comprises a third area arranged at the Kawate discloses a stacked electrode body (430 [0153]) and further teaches (adhesive tape 370 is attached to three points of each of one end portion of the body portion 430 [0092, FIG 9])
and the binding layer further comprises a fourth area arranged at the second main plane and connected to the first area (two points separated by a predetermined gap from each other in the Z-axis direction are fixed to the body portion 430 by the adhesive tape 380. [0110. FIG. 9])

    PNG
    media_image7.png
    389
    525
    media_image7.png
    Greyscale
(Kawate, FIG. 9 modified)
and where the fourth area is connected to the third area, as shown in [FIG. 9] the fourth area (380) is connected to the third area by tape 370 wrapping around body portion 430 and in connection with (overlapping) tape 380. In order to prevent a winding 370 is attached to three points of each of one end portion and the other end portion [0092].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jo to incorporate the adhesive layers of Kawate to prevent winding deviations and stabilize the electrode assembly.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 20170309871A1) hereinafter Jo and Kawate et al. (US 20180269523 A1) hereinafter Kawate, as applied to claim 11, and further in view of Jacobs et al. (WO 0137353 A1) hereinafter Jacobs.
Regarding claim 12, Jo discloses stacked electrode assembly, however is silent on a first surface of the fourth area is provided with a third adhesive layer; and a second surface of the fourth area is provided with a fourth adhesive layer; wherein the first surface of the fourth area faces the electrode assembly, and the second surface of the fourth area faces away from the electrode assembly.
Jacobs discloses a stacked electrode body (electrical energy storage device such as an electrochemical cell (32). Cells used are of a type that incorporate stacked planar electrodes sealed in a flexible foil or plastic laminate envelope (52) [Abstract]) and further teaches (A securing means such as adhesive or double-sided tape may be used to attach the cell 32 to one of the covers to reduce relative motion [pg. 6, line 5-7. FIG. 1]). Where one side of the double-sided tape faces the frame (second surface) or 


    PNG
    media_image8.png
    349
    577
    media_image8.png
    Greyscale

(Jacobs, FIG. 1 modified)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jo to incorporate the double-sided tape  of Jacobs to reduce electrode assembly relative motion with respect to the casing during final assembly.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 20170309871A1) hereinafter Jo, Kawate et al. (US 20180269523 A1) hereinafter Kawate and Jacobs et al. (WO 0137353 A1) hereinafter Jacobs, as applied to claim 12, and further in view of in view of Myers et al. (US 20090274953 A1) hereinafter Meyers.
Regarding claim 13, modified Jo discloses a battery, however is silent on the third adhesive layer has an adhesion force different from an adhesion force of the fourth adhesive layer. Meyers, discloses a battery and further teaches (adhesive layer 540 may include a double-sided tape with a backing layer on at least the side facing the electronic device (first surface of fourth area faces electrode assembly) [0030, FIG. 5]). 

    PNG
    media_image9.png
    229
    549
    media_image9.png
    Greyscale

(Meyers FIG. 5)
(The total surface of adhesive layer 540 and the strength of the adhesive used may be selected to ensure that battery cell 510 remains coupled to the electronic device [0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jo to incorporate the selection of adhesion force of Meyers to keep the electrode assembly in place within the case.

	

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        



/Maria Laios/Primary Examiner, Art Unit 1727